Title: To James Madison from Sylvanus Bourne, 22 December 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the US Decr. 22 1801
					
					Inclosed I transmit you in course the Leyden Gazette of this date.
					Some symptoms of discontent are said to have lately made their appearance in Paris among the 

late Generals of the french Armies who are now without employ—but it appears that means have been 

found to appease them & it is to be hoped that nothing further may arise of a nature calculated to 

interrupt the Work of peace—So necessary to all parties & Interests.
					In this Country matters of Govt. go on Smoothly under the new Constitution which will insure 

political harmony while they wait for the definitive treaty to restore & restablish commercial prosperity.  

With the highest respect I am yr respectfull Svt.
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
